Citation Nr: 0821228	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-08 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 40 percent for service-connected low back condition.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy as secondary to service-connected low 
back condition.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION


The veteran had active military service from September 1991 
to December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

It is also observed that in October 2007 correspondence, the 
veteran requested she be scheduled for a hearing before RO 
personnel.  Since she has already testified at such a hearing 
in 2003, a Remand for yet another hearing is not warranted.  


FINDINGS OF FACT

1.  The veteran's low back condition is not productive of 
vertebral fracture with demonstrable deformity, unfavorable 
ankylosis of the lumbar spine (entire thoracolumbar spine), 
ankylosis of the entire spine, pronounced intervertebral disc 
syndrome, or incapacitating episodes of intervertebral disc 
syndrome.

2.  The veteran's peripheral neuropathy of the bilateral 
lower extremities is not proximately due to or the result of 
her service-connected low back disability, is not aggravated 
by her service-connected low back condition, and is not 
otherwise related to her active military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for a low back condition are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5285 through 5295 (2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5235 through 5243 (2007).

2.  The veteran's peripheral neuropathy of the bilateral 
lower extremities is not proximately due to or aggravated by 
her service-connected low back condition, nor was it incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, initial notice was provided to the 
veteran in May 2002 in relation to her claim for secondary 
service connection for peripheral neuropathy of the bilateral 
lower extremities, and completed in an August 2005 letter.  
The veteran's claim was readjudicated in September 2007 after 
affording her with an opportunity to respond.  Thus, the 
Board finds that the late timing of the notice is not 
prejudicial as the veteran has been afforded appropriate 
notice and subsequent adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the veteran's claim for an increased rating 
for service-connected low back condition, the veteran was 
provided notice in October 2003 and August 2005, subsequent 
to the initial AOJ decision on this claim.  Although 
deficient, this notice did not affect the essential fairness 
of the adjudication of the veteran's claim for an increased 
disability rating for her service-connected low back 
condition.  The veteran was advised in the notices that she 
must provide evidence demonstrating a worsening or increase 
in the severity of her disability, and that such information 
could include different types of medical and lay evidence 
such as statements from her doctors, including physical and 
clinical findings and the results of any laboratory tests or 
x-rays; her own statements completely describing his 
symptoms, their frequency and severity and other involvement, 
extension and additional disablement caused by the 
disability; and statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner her disability has become worse.  
She was also advised to identify any recent VA treatment.  In 
addition, she was notified that it was her responsibility to 
support the claim with appropriate evidence.  

Further, although the veteran was not provided pre-
adjudicatory notice of the rating criteria related to spine 
disabilities, such information was provided to her in post-
adjudicatory documents such as a March 2003 Statement of the 
Case, an April 2004 Supplemental Statement of the Case and a 
September 2007 Supplemental Statement of the Case.  Likewise, 
the veteran demonstrated actual knowledge of what she needed 
to show in order to be entitled to a higher disability rating 
in her October 2003 testimony and at her multiple VA 
examinations.  

Accordingly, the Board finds that the veteran will not be 
prejudiced by the adjudication of her claim for an increased 
disability rating at this time.  The veteran either had 
actual knowledge or a reasonable person could be expected to 
understand what was needed.  Thus, even assuming a notice 
error, the Board concludes any error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  Further, the 
Board finds that the post-adjudicatory correspondence and 
adjudicatory process render any notice deficiencies 
nonprejudicial because the veteran was provided notice of the 
missing elements and subsequent adjudication.  The veteran's 
claim has been adjudicated almost continuously since 2001 
giving her plenty of time to become familiar with the VA 
claims process and of what she needed to provide in order to 
substantiate her claim.  Accordingly, the Board finds that 
any error in the notices provided to the veteran on her claim 
for an increased disability rating have not affected the 
essential fairness of the adjudication.  

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  She was told it was her responsibility to 
support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the veteran submitted substantial evidence 
in connection with her claims, which indicates she knew of 
the need to provide VA with information and evidence to 
support her claims.  Thus the Board finds that the purposes 
behind VA's notice requirement have been satisfied, and the 
veteran will not be prejudiced by the Board proceeding to 
adjudicate her claims. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
December 1993 through May 2005.  The veteran has not 
identified any private medical treatment records related to 
her claims.  In addition, the adjudication documents from the 
veteran's claim for disability compensation from the Social 
Security Administration have been obtained.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence had been 
obtained and considered.  She submitted a statement in 
November 2005 that she had no additional evidence to submit.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on her claims in November 2003 and 
April 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Increased Disability Rating for a Low Back Condition

The veteran was granted service connection for a low back 
condition, characterized as dorso-lumbosacral paravertebral 
myositis, by rating decision issued in December 1994.  
Effective March 27, 1996, the veteran's low back condition 
has been evaluated as 40 percent disabling under Diagnostic 
Code 5021-5295.  Diagnostic Code 5021, which is used to 
evaluate myositis, refers the rater to use Diagnostic Code 
5003 for rating purposes.  Under Diagnostic Code 5003, 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion of the affected joints.  When 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 (2007).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, however, arthritis is rated as 10 
percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  Rather than evaluate the 
veteran's low back condition on the basis of limitation of 
motion, the RO has historically evaluated it as analogous to 
lumbosacral strain under Diagnostic Code 5295. 

The Board notes that, during the pendency of the veteran's 
claim, VA twice revised the criteria for diagnosing and 
evaluating diseases and injuries of the spine set forth in 
38 C.F.R. § 4.71a.  The first revision, effective September 
23, 2002, amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).

First, the Board finds that evaluation of the veteran's low 
back condition as analogous to intervertebral disc syndrome, 
and thus using the special rating criteria for that 
disorder, is not warranted as the medical evidence fails to 
show that the veteran has any neurologic signs or symptoms 
related to her low back condition.  Although the veteran has 
complained of burning pain radiating down through her 
buttocks and into her lower extremities, electrodiagnostic 
testing has failed to establish that the veteran has 
radiculopathy into either lower extremity due to her low 
back condition.  Rather the testing showed the veteran has a 
peripheral neuropathy in her lower extremities bilaterally.  
As will be discussed in more detail below, it has been 
opined that the veteran's peripheral neuropathy is not 
related to her service-connected low back condition.  (See 
April 2006 VA peripheral nerves examination report.)  In 
addition, other objective measurements for radiculopathy, 
such as straight leg raises, Lasegue's test, and sensory 
testing, have been negative for evidence of lumbar 
radiculopathy.  For these reasons, the Board finds that the 
veteran's low back condition is not consistent with 
intervertebral disc disease because there are no objective 
findings of neurologic manifestations resulting from her low 
back condition.  Therefore, the Board need not evaluate the 
veteran's low back condition under the rating criteria for 
intervertebral disc disease (i.e., Diagnostic Codes 5293 and 
5243).  

Furthermore, the evidence fails to show that the veteran has 
either residuals of a vertebral fracture with demonstrable 
deformity or ankylosis of the spine (either the entire spine 
or just the lumbar spine).  Thus, evaluation is not 
warranted under the old rating criteria for these 
disabilities (i.e., Diagnostic Codes 5285, 5286, and 5289).  

Thus the Board will evaluate the veteran's low back 
condition on either limitation of motion or lumbosacral 
strain under the old rating criteria (Diagnostic Codes 5292 
and 5295).  The Board will also consider with a higher 
rating is warranted under the current General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a (2007).  

Diagnostic Code 5292, effective prior to September 2003, 
provided for a 10 percent evaluation for slight limitation of 
motion of the lumbar spine, a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine, and a 40 
percent evaluation when limitation of motion was severe.  
38 C.F.R. § 4.71a (2003).  

Diagnostic Code 5295 provided for a noncompensable rating for 
lumbosacral strain with slight subjective symptoms only, a 10 
percent evaluation for lumbosacral strain with characteristic 
pain on motion; a 20 percent evaluation for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; and a 
40 percent evaluation for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2007).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The amended 
rating criteria now define normal range of motion for the 
various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

As previously indicated, the veteran's low back condition has 
been evaluated as 40 percent disabling since 1996.  This is 
the highest rating available under Diagnostic Codes 5292 and 
5295.  Without evidence of neurologic symptoms compatible 
with sciatic neuropathy, ankylosis or vertebral fracture with 
demonstrable deformity, a higher rating is simply not 
warranted under the old rating criteria.

As for under the new criteria, the Board finds that a higher 
disability rating is not warranted because the evidence fails 
to establish that the veteran's low back condition is 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine or is consistent with such a condition.  
Rather the evidence shows that the veteran's range of motion 
of the lumbar spine is at most limited to 10 degrees in all 
ranges due to pain.  There is no evidence of any postural 
abnormalities or fixed deformities.  The major functional 
impact is due to pain throughout the ranges of motion 
(flexion from 10 to 90 degrees, extension from 10 to 30 
degrees, and right and left lateral flexions and rotations 
from 10 to 30 degrees).  (See April 2006 VA spine examination 
report.)  Thus, although the veteran's range of motion of the 
thoracolumbar spine is significantly limited, there is no 
evidence that her spine is ankylosed (i.e., fixed in flexion 
or extension), which would warrant a higher disability 
rating.  

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran is entitled to a 
disability rating in excess of 40 percent for her service-
connected low back condition.  

The Board has also considered whether the veteran's claim 
should be referred for extraschedular consideration under 
38 C.F.R. § 3.321(b), but finds that the preponderance of the 
evidence is against such referral.  Generally, the degrees of 
disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1 
(2007).  

However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2007); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The Board does not have the authority to 
assign an extraschedular rating in the first instance, but 
may consider whether referral to the appropriate official is 
required.  See also Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (citing Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (holding that § 3.321(b)(1) "does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required")).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The evidence does not show that the veteran has 
an "exceptional or unusual" disability.  Rather she merely 
disagrees with the evaluation of her disability under the 
rating schedule.  Furthermore it has not been contended or 
otherwise indicated that the veteran's low back condition has 
resulted in any hospitalization or other extensive treatment 
regimen.  There is no record of the veteran being 
hospitalized during the appeal period due to her service-
connected low back condition.  Although she has undergone 
physical therapy once or twice during the appeal period, 
these sessions were at most held a couple of times a week for 
no more than eight weeks.  Such treatment, therefore, can not 
be considered to be extensive such that it would interfere 
with employment as contemplated by regulation.  In addition, 
although the veteran alleges interference with her ability to 
perform any employment, there is no indication that such 
interference is to a degree that would render the application 
of the regular schedular standards impractical.  Furthermore, 
the April 2006 VA spine examiner opined that the veteran's 
low back condition does not totally preclude her from all 
employment.  Rather her low back condition would limit her 
employment to jobs of light duty status, such as 
administration-type employment.

The rating schedule contemplates the impairment caused by the 
veteran's low back condition.  In other words, she does not 
have any symptoms from her service-connected low back 
condition that are unusual or are different from those 
contemplated by the schedular criteria.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Thus the Board finds that the preponderance of the evidence 
is against referral of the veteran's claim for extraschedular 
consideration.

The preponderance of the evidence being against the veteran's 
claim for a disability rating in excess of 40 percent for her 
service-connected low back condition, the benefit of the 
doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.

III.  Service Connection for Peripheral Neuropathy

The veteran is seeking service connection for peripheral 
neuropathy as secondary to her service-connected low back 
condition.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The medical evidence of record shows the veteran has a 
diagnosis of peripheral neuropathy of the lower extremities 
bilaterally as established by electrodiagnostic testing 
conducted in March 1998.  Thus the question at issue is 
whether the peripheral neuropathy is proximately due to or 
the result of the veteran's service-connected low back 
condition or is aggravated by the service-connected low back 
condition.  The Board finds that the preponderance of the 
evidence is against finding either in this case.

The veteran underwent a VA peripheral neuropathy examination 
in April 2006.  
Relying on a March 1998 electrodiagnostic examination, the 
examiner concluded that the veteran has peripheral neuropathy 
in all four extremities.  The examiner opined that this 
neuropathy is unrelated to the veteran's service-connected 
low back condition since neuropathy is usually a complication 
of a systemic disease and both of them, lumbar strain and 
neuropathy, have different distant anato-pathophysiological 
mechanisms.

Based upon the VA examiner's opinion, the Board finds that 
the preponderance of the evidence is against finding that the 
veteran's peripheral neuropathy is proximately due to or the 
result of her service-connected low back condition.  There is 
no evidence contradicting the VA examiner's medical opinion 
that would place in question the examiner's opinion.  

Furthermore, the Board finds that the preponderance of the 
evidence is against finding that the veteran's service-
connected low back condition aggravates the peripheral 
neuropathy in her lower extremities.  At an April 2006 VA 
spine examination, the veteran complained of stabbing pain 
inside her low back with radiation to the lateral buttocks, 
hips, thighs and posterior calves.  She separately referred 
numbness of the lower extremities with needle sensation in 
the legs, toes and feet.  There was no report by the veteran 
that her peripheral neuropathy (numbness in her legs) is 
worsened by her low back condition, especially during any 
flare-ups, which the veteran reported having at least once a 
month lasting three days with a severity of pain of 10 out of 
10.  Neurological examination revealed diminished pinprick 
and smooth sensation in the legs diffusely, not following any 
specific pattern (i.e., non-radicular).  It was not noted 
that range of motion or neurological testing caused any 
increase in the veteran's peripheral neuropathy symptoms.  

The veteran had undergone an earlier VA spine examination in 
November 2003 that also notes her diagnosis of peripheral 
neuropathy by electrodiagnostic testing done in March 1998.  
This examination report also fails to show any complaints by 
the veteran or objective signs of aggravation of the 
veteran's peripheral neuropathy by her service-connected low 
back condition.  Rather the veteran complained of numbness 
and electric sensation in the hands and feet that is 
continuous.  In contrast, she described her low back pain as 
sharp and localized to the low back.  Thus the evidence fails 
to establish by either subjective complaints or objective 
findings that the veteran's service-connected low back 
condition aggravates the peripheral neuropathy in her lower 
extremities.

The Board must also consider whether the veteran is entitled 
to service connection on a direct basis.  See Combee v. v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The service 
treatment records show no complaints of or treatment for 
peripheral neuropathy of the bilateral lower extremities.  On 
the contrary, they show that the veteran's sensory in her 
bilateral lower extremities was normal.  Furthermore, 
complaints of numbness in the extremities was not seen until 
many years after service and a diagnosis was not made until 
almost five years after service.  Thus the medical evidence 
of record fails to show peripheral neuropathy in service or 
for many years after service.  

The Board finds, therefore, that the preponderance of the 
evidence is against finding that the veteran's peripheral 
neuropathy is directly related to any injury or disease 
incurred in service.  The Board notes that a medical opinion 
has not been obtained but, under these circumstances (nothing 
in service, nothing until many years after service), VA was 
not obligated to provide an examination or obtain a nexus 
opinion as the evidence fails to suggest a possible 
relationship between the veteran's current peripheral 
neuropathy and her military service.

The preponderance of the evidence being against finding that 
the veteran's peripheral neuropathy of the bilateral lower 
extremities is either secondary to her service-connected low 
back condition or otherwise related to her military service, 
the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's appeal must be denied.


ORDER

Entitlement to an increased disability rating in excess of 40 
percent for service-connected low back condition is denied.

Entitlement to service connection for bilateral peripheral 
neuropathy is denied.


REMAND

The Board finds that the veteran's claim for a TDIU must be 
remanded for further development.  The veteran was provided 
three VA examinations in April 2006 (spine and peripheral 
neuropathy) and November 2006 (mental disorders).   Each 
examiner was asked to give an opinion as to the veteran's 
employability.  The examiner who conducted the spine 
examination opined that the veteran's service-connected low 
back condition did not totally preclude her from employment.  
Rather she would be limited to employment providing light 
duty work status, such as an administrative job.  She is, 
however, limited to no pushing, pulling, lifting or carrying 
objects more than 10 pounds repeatedly during an eight hour 
working day.  She also cannot stand or sit for more than 12 
hours per day without taking 15 minute breaks.  This opinion, 
although probative, fails to address all of the veteran's 
service-connected disabilities as she is also service-
connected for dysthymic disorder.

The examiner who conducted the peripheral neuropathy 
examination opined that the veteran's peripheral neuropathy 
was not severe enough to interfere in her ability to obtain 
and sustain gainful employment.  Rather, the examiner opined 
that it was the veteran's mental condition that is 
responsible for her unemployment.  However, this examiner did 
not conduct an examination on the veteran's mental disorder.  
Thus, the examiner's opinion that the veteran is unemployable 
due to her service-connected mental disorder is speculative 
in nature.

The mental disorders examiner, in addressing the veteran's 
employability, ordered a Social and Industrial Survey, which 
was conducted by a social worker in December 2006.  Based 
upon the conclusions of the social worker as well as the 
veteran's history and records, the examiner opined that the 
veteran is unemployable due to her physical and mental 
disabilities.  It appears that this opinion, however, takes 
into consideration all of the veteran's physical 
disabilities, including nonservice-connected disabilities.  A 
November 2002 note from one of the veteran's VA doctors lists 
her diagnoses as lumbago, bursitis, anxiety state, 
cervicitis, disorder of the thyroid, thrombocytopenia, idio 
peripheral neuropathy, myalgias and myositis, depressive 
disorder, and central nervous system dysfunction syndrome.  
The veteran is only service-connected for her low back 
condition and the depressive disorder.  Because the veteran 
has nonservice-connected disabilities, this examiner's 
opinion is not specific enough as to whether the veteran's 
service-connected disabilities alone cause her to be 
unemployable.

Thus, it is necessary to remand this claim in order to obtain 
a more precise medical opinion as to whether the veteran's 
service-connected disabilities alone cause her to be 
unemployable.  In order to do that, the Board finds that the 
claims file should be returned to the mental disorders 
examiner for a clarification of his opinion as to 
employability.

If an opinion is rendered that the veteran is unemployable 
due solely to her service-connected disabilities, then the 
veteran's claim for a TDIU should be referred to the Director 
of Compensation and Pension Service for extraschedular 
consideration, since the veteran's service-connected 
disabilities do not meet the schedular criteria set forth in 
38 C.F.R. § 4.16(a) for a TDIU (currently her combined 
disability rating is only 60 percent).

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims folder to 
the VA examiner who conducted the November 
2006 VA mental disorders examination and 
request that he clarify his opinion as to 
the veteran's employability.  
Specifically, the examiner should be 
requested to provide an opinion whether it 
is at least as likely as not that the 
veteran is unable to sustain or maintain 
substantial employment solely as a result 
of her service-connected disabilities.  
The examiner should ignore the effect any 
nonservice-connected disabilities, such as 
the veteran's cervical spine disorder or 
peripheral neuropathy, has on the 
veteran's employability in rendering an 
opinion.

2.  Thereafter, the veteran's claim should 
be readjudicated to determine whether 
referral for extra-schedular consideration 
is warranted.  However, if the examiner 
opines that the veteran is unemployable as 
a result of her service-connected 
disabilities, the veteran's claim should 
be referred to the Director, Compensation 
and Pension Service, for extra-schedular 
consideration of the veteran's entitlement 
to a TDIU.  

3.  If the above action(s) does not resolve 
the claim, a Supplemental Statement of the 
Case should be issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


